COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-18-00225-CV


IN RE LAWRENCE EDWARD                                                 RELATOR
THOMPSON

                                      ----------

                           ORIGINAL PROCEEDING
                          TRIAL COURT NO. 0064877

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      The court has considered relator’s petition for writ of mandamus and real

party in interest’s response, and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus is denied.



                                                   PER CURIAM

PANEL: PITTMAN, MEIER, and GABRIEL, JJ.

DELIVERED: July 26, 2018




      1
       See Tex. R. App. P. 47.4, 52.8(d).